DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 11, 2021has been entered and considered.  However, the application is not in condition for allowance because of the following reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,708,174 to Ziglioli in view of US 8,765,512 to Kohl et al.
Regarding claim 1, Ziglioli discloses a process comprising: arranging a plurality of integrated circuit dies (3) on a carrier (20): depositing a feature formation material (21/40) on: a portion of an integrated circuit die (3) of the plurality of integrated circuit dies (3), the carrier (20), or a combination thereof: forming a molded panel (23) comprising an mold compound (resin, see Col. 4, line 40), the molded panel that 
Regarding claim 3, Ziglioli discloses the removing the feature formation material (21/40) from the molded panel (10/23) forms the three-dimensional features (11/42) in the molded panel corresponding to fluid communication channels (12/41) formed within the molded panel that are in fluid communication with the plurality of integrated circuit dies (3).
Regarding claim 4, Ziglioli discloses prior to removing the feature formation material (21/40), removing portions of overmold material (24/41) of the molded panel to expose at least a portion of the feature formation material.
Regarding claim 5, Ziglioli discloses depositing an overmold material (23/44) over the plurality of integrated circuit dies (3) and the feature formation material (21/40); and


Regarding claim 6, Ziglioli discloses prior to depositing overmold material (23/44) for forming the molded panel over the plurality of integrated circuit dies (3), electrically connecting at least one conductive trace to each integrated circuit die (see Figs. 2/11), 
wherein the overmold material (23/44) is deposited such that the at least one conductive trace electrically connected to each integrated circuit die (3) is at least partially encapsulated by the overmold material (23/44) to thereby electrically insulate the at least one conductive trace electrically connected to each integrated circuit die (see Figs. 4 and 12).
Regarding claim 8, Ziglioli discloses dispensing the feature formation material (21) at least partially on the carrier (3, see Fig. 2).
Regarding claim 9, both Ziglioli and Kohl et al disclose the feature formation material at least one of a plastic-based material, a metal-based material, an acrylic-based material, or any combination thereof (see Col. 4, lines 22-26 of Ziglioli or Cols 5-6).
Regarding claim 16, Ziglioli discloses attaching the plurality of integrated circuit dies (3) to the carrier (2) using an adhesive tape (see Col. 2, line 9).
Regarding claim 17, Ziglioli discloses removing a portion (24) of the molded panel (23) to expose a portion of the feature formation material (21, see Fig. 5).

Allowable Subject Matter
Claims 2, 7, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DN/								/DONGHAI D NGUYEN/April 5, 2021 			                                           Primary Examiner, Art Unit 3729